 11In the Matter of THE MARYLAND DRYDOCK COMPANYandLOCALNo. 31-of THE INDUSTRIAL UNION OF MARINE AND SHIPBUILDINGWORKERS; OF -AMERICA-In the Matter'of THE MARYLAND.DRYDocK COMPANY,andLOCALNo. 31 OF THE INDUSTRIAL UNION OF MARINE-AND SHIPBUILDINGWORHER9 OF AMERICA -Cases Nos. R-5211 and R-5213, re8pectively.-Decided June10, 1943Messrs.Earle K. ShaweandGeorgeW. Weasler,for the Board.Semmzes,Bowen d Semmes,byMr.William D..MacMillan;-andMr. WilliamPurnell Hall, Jr.,of Baltimore,Md., forthe Company.Mr. M. H. Goldstein,of Philadelphia,Pa., for the Union.-Mr. Robert Silagi,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions and amended petitions duly filed by Local No. 31- of the Industrial Union of Marine and Shipbuilding Workers ofAmerica, herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Maryland Drydock Company, Baltimore, Maryland, hereincalldd-the,Company, the, National Labor-Relations Board consolidatedthe petitions herein with other petitions filed by the Union coveringother employees of the Company 1 and provided- for an appropriatehearing upon due notice before Will Maslow, Trial Examiner. Saidhearing was held at Baltimore, Maryland, on April 14, 15, 16, and 17,1943.The Company and the Union appeared and participated.Allparties were afforded full opportunity to' be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.For the purpose of decision the instant cases were severed fromCases Nos. R-5212 and R-5214 by order of the Board dated May, 11,3 Cases Nos. R-5212 and R-5214.,50 N: L. R. B., No: 53.363 - t364DECISQONS OF NATIONAL LABOR RELATIONS BOARD1943.At the hearing 'the Company,moved to dismiss the petitionsherein on the ground that the claimed unit in each is not appropriate,and the Union made several motions with respect to the segregationor combination of employees into appropriate units contingent uponpossible rulings of the Board.The Trial'Examiner referred`the mo-tions to the Board.For reasons appearing in Section IV,infra,themotions of the Company are hereby denied and certain motions ofthe Union are hereby granted.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.On April 28, and May 1, 1943, respectively, the Company and theUnion filed briefs which the Board has considered.On May 4, 1943,oral argument was held before the Board in Washington, D. C.Allparties appeared and participated.On that day the Company filed amemorandum of law which the Board has considered.Upon the entire record in the case, the Board-makes the following:FINDINGSof FACT''t1.THE BUSINESSOF THE COMPANYThe Maryland Drydock Company is a Maryland corporation en-gaged primarily in, the repair.of ocean-going vessels.The Companyoperates its main shipyard' at Fairfield in Baltimore, Maryland, whereit employs approximately 9,000 employees, about 8,500 of whom areproduction and maintenance employees.The Company also has anauxiliary unit known as the Pratt Street Works in the City of Balti-more, where it, employs about 500 employees.Both plants are con-ducted as an integrated operation.During the calendar year 1942,the aggregate value of all materials- used by'the Company at its ship-yard in Fairfield was in excess of'$10,000,000, of which approxi-mately 75 percent was delivered to said yard from points outside theState of Maryland and more than 75 percent of which was used inthe repair of ships for 'the United States Government.During thesame ' period the aggregate amount billed 'by the Company for suchwork exceeded $25,000,000, of which more than 50 percent was billedin respect of work on ships for the United States Government.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.rIT.THE ORGANIZATION INVOLVEDLocal No. 31 of the Industrial Union of Marine and ShipbuildingWorkers of America, affiliated with the Congress of Industrial Organ-%izations, is a labor organization admitting to membership- employeesof the Company., THE MARYLANDDRYDOCKCOMPANY365M. THE QUESTIONS CONCERNING REPRESENTATIONBetween September 1942 and February 1943, the Union on severaloccasions requested of the Company recognition as the exclusive bar-gaining representative of the employees in the units hereinafter dis-cussed'All the requests were refused by the Company until theUnion should be certified by the Board in an approrwis to unit.The Union is at the present time recognized by the Company, in acontract expiring June 23, 1943, as the exclusive collective bargainingrepresentative of "all the Company's employees except : those regu-larly on a salaried basis; engineering, office, and clerical employees;guards; janitors; and employees (whether salaried or hourly paid)who spend the mtjority of their time supervising other employees."Although a consent election was held among the Company's produc-tion and maintenance employees over 4 years ago, and at a time whenthe number of eligible voters was approximately one-eighth of thepresent complement, the Company does not dispute the Union's statusas the exclusive representative of the employees in the contract unit,nor does either party seek an election therein.The Union contends,in Case No. R-5211, that the present unit should be enlarged by add-ing thereto the departmental timekeepers, storeroom window keepers,storeroom office clerks, drydock operators and their assistants, anddepartmental clerks.2As stated above, it has been refused recogni-tion for the expanded unit.The petition filed in Case No. R-5213 herein seeks a separate- unitfor guards, corporals, sergeants, ship guards, and temporary super-visors of ship guards.Recognition of the Union as their bargainingrepresentative has likewise been refused.Statements of a Board agent, and the Trial Examiner, introducedinto evidence at the hearing, indicate, that the Union represents asubstantial number of employees in, the units hereinafter foundappropriate.8e In the original petition, departmental clerks were not included.At the hearing, adispute arose as to whether or not they were already included in the contract unit; theUnion arguing for and the Company against that contentionThe Union thereuponamended its petition so as to include departmental clerks among the employees whom itseeks to represent.8The representation showing of the Union may be summarized as followsEmployees theEmployeesin unitUnion apparentlyrepresentsDepartmental timekeepers ------------------------4139Storeroom window keepers----------------------3026Storeroom office clerks--------------------------136Drydock operators and assistants-----------------1615Departmental clerks ----------------------------6018Guards----------------------------------------235148Corporals--------------------------------------85Sergeants--------------------I------------------53 I366- 'DECGISQONS" OF NATIONAL LABORRELATIONS,-BOARDWe find that questions affecting, commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9' (c)'and`'Section'2 (6) and (7)''of the Act.IV.THE APPROPRIATEUNITS;THE DETERMINATION OF REPRESENTATIVES1.8-5 11The Company moved that the instant petition be dismissed, on thegrounds that the groups of employees covered thereby (a) are a part'of management, and (b) neither separately nor collectively belongappropriately within the large unit composed, of production andmaintenance employees.The Union denies that any of the employeespetitioned for performs managerial functions, and alleges that asingle unit is appropriate. In the event, however, that the Board -does not And a single unit appropriate, the Union moved to amendits petition in conformity with the number of units, which the Boarddoes find; appropriate.'Departmental timekeepers.Each foreman or departmental head'has about two departmental timekeepers to assist him.These time-keepers have two functions : to watch the time clock as the men punchin and out, to insure that each employee punches only his own card;and during the day to record for cost-accounting purposes on each'employee's card the job and item numbers of the various tasks heworks on.There is no element of discretion, judgment, or super-vision included ' in the latter task, for the information is generallyfurnished the timekeeper by a-supervisory employee. In at least onedepartment, however, the inside machine shop, the timekeepers circuslate among the employees,, copying the required information from joband item slips prepared by the employees themselves.Some of themalso do clerical. work' for their foremen, calculating the number ofovertime hours worked, preparing the seniority tables required by theunion contract, and writing out material requisitions for the pro-ductionduction employees.The timekeepers also make daily reports to themain office on the number of employees who have reported for workon each shift.The timekeepers are directly responsible to the foremen.They en-joy the same working conditions as the production employees whosetime they record, being paid, like them, on an hourly basis, earningthe- same overtime, and 'receiving, the same vacationallowances.Sometimes they are listed on the pay roll as timekeepers, and onother occasions as helpers or handymen.They do no manual workof any, kind.Each timekeeper is listed on the departmental pay rolldo which he is assigned, and-not on. the main-office pay roll.The contention that timekeepers, as such, are an integral part ofmanagement and are not employees under the Act has recently been THE MARYLAND D'RYDOCK' COMPANY367considered and rejected by us.4Where' timekeepers exercise no'man-'agerial or supervisory function, and especially when they' work inclose proximity to production employees, we have' previously held,as we do now, that they may appropriately. form part, of a unit ofproduction and maintenance employees.5Departmental clerks.There are about three departmental clerks(or foremen's clerks) in* each department, who are listed on the de-partmental and not on the main-office pay roll.These employees doa variety of paper work for their superior, the foreman or depart-'mental head.There is no sharp line of cleavage between the de-partmental clerks and the departmental timekeepers.Thus, thetimekeeper does additional clerical work and the departmental clerkoften does additional timekeeping work.Departmental clerks do notoperate typewriters. or accounting machinery.They likewise do nomanual labor.They are often' listed on the pay roll as handymenor helpers, and are paid on an hourly basis.Consequently, they havethe same overtime, night-shift, bonus, and vacation privileges asproduction employees.Since the record does not show that theseemployees have anything to do with confidential labor matters, wesee no reason why they may not, like timekeepers, be added to theproduction and maintenance unitsStoreroom window keepers; storeroom office clerks.Inside themachine-shop building is a partitioned 'two-story structure whichhouses the storeroom,' in which are kept the various materials usedby the production, employees.The storeroom on the first floor con-tains a separately partitioned room known as the receiving office.On the second floor of the storeroom are stored the bulkier materialsless often required.The clerks who work on the second floor areknown as inventory clerks, a group which forms part of the main-office staff and hence is excluded, by agreement, from the proposedunit.The storeroom window keepers are stationed at various win-dows of the storeroom where they dispense materials to employeeswho present themselves at the windows with written orders.Thewindow keepers do no paper work, except that of initialing the requi-sitions and calculating on them the weight of the materials dispensed.Occasionally they leave the storeroom and go across a nearby roadto an oil house to fill an oilcan for a worker. Sometimes they operatea sawing machine to cut pipe into lengths needed.The storeroom office clerks, who are likewise called receiving clerks,work in the receiving office on the first floor of the storeroom, where4 aeeMatter of Bethlehem Steel Company, Staten Island Yard,46 N L.R B. 961.8SeeMatter of Aluminum Company ofAmerica, 44 N.L. R. B.490;Matter of MuellerBrass Company,39 N. L.R. B. 167;Matter of Chrysler Detroit Company,and ChryslerCorporation,38 N. L.R. B. 313.6 Cf.Matter of Houdaslle-Hershey,Corporation,43 N. L.R. B. 726. 368DEICISQONSOF NATIONAL LABOR RELATIONS BOARDthey do the clerical work incident to the receipt of materials, andalso assist the truck drivers in unloading materials.A group oflaborers also works in the storeroom arranging material in bins anddoing other manual labor.They are covered by the existing contract.Both the storeroom window keepers and the storeroom office clerksare paid on an hourly basis and, like the production employees, enjoy,the same privileges as to overtime and vacations.All the storeroomemployees, including window keepers, receiving clerks, and inventoryclerks, are under the supervision of the storekeeper, who in turn isresponsible to the Company's purchasing agent.Inasmuch as the majority of the time of the storeroom windowkeepers and office clerks is spent in handling materials and little oftheir time is spent in clerical work and since they are not part of themain-office staff we find that each of these groups may appropriatelyform part of a unit of production and maintenance employees.7 -Drydock operators and their assistants.The Company operatesthree drydocks in its yard. The drydock operators and their assistantsmanipulate the valves and pumps by means of which the drydock'israised or lowered and unequal stress or strain on the drydock avoided.There are separate maintenance men who keep the valves and pumpsin repair.Other employees,' called dockmen, move the ships in andout of the drydock. , The drydock operators do not give instructionsto or supervise the work of the dockmen.Unlike other, productionemployees, the drydock operators and their assistants are paid on asalary basis.The operators earn $53.75 for a 42-hour week, and theassistants earn $45.50 for the same time.The rates for drydockoperators and their assistants. are comparable to those of firstclassmechanics, who earn from $1 to_ $1.20 an hour.The Company contends that theseI employees. form an integral partof management because they control-the most valuable plant assets,which cost millions of dollars.While it is true that they are selectedfor employment with the greatest care because they do work with suchexpensive equipment, nevertheless they are not to be denied the rightsof collective bargaining merely on that basis.They -too, may appro-priately form part of a unit of production and maintenance employees.We are of the opinion, and find, that each of the groups above-mentioned which the Union desires to have added to the productionand maintenance unit may properly form part of said unit if theemployees so desire:In view of the absence of any question concern-ing representation among the employees in the original contract unit,we shall direct separate elections only among the employees in eachof the five categories wherein a question concerning representation'has arisen, who were employed during the pay-roll period immedi-I SeeMatter of The Solvay Process Company,39 N. L.R. B. 572. THE MARYLAND DRYDOCK COMPANY369ately preceding the date of the Direction of Elections herein, subjectto the limitations - and additions set forth in the Direction.The em-ployees in such of these voting groups who select the Union willthereby have indicated their desire to be included in a unit with thegeneral production and maintenance group under contract and willbe part of such unit."'2.R-5213Plant-protection employees ,The Union seeks a separate unit of plant-protection employees.The Company contends that plant-protection employees are a part ofmanagement and therefore not "employees" under the Act. The Com-pany further contends that the fact that these employees are specialdeputies and members of the armed forces of the United States pre-vents them-from being organized and represented by a labor union.We find no merit in these contentions."The Company likewise con-tends that the plant-protection employees should be excluded fromany unit because they are supervisory employees. It is clear, how-ever, that they do not have the power to hire or discharge otheremployees, or recommend such action, or otherwise represent manage-ment in the area of labor relations and policy; consequently, the con-siderations which impelled a majority of the Board recently to holdthat supervisory employees may not constitute appropriate bargain-ing units are here inapplicable."Guards.This group of employees does the customary work of aplant-protection unit, patrolling the yard, guarding ships, and stand-ing watch at the gate.They keep watch for fire hazards, check onvisitors to the yard, and report infractions of the Company's rules tothe supervisor of the offending employee.They are uniformed andarmed.The guards were recently sworn in as special policemen ofthe Police Department of the City of Baltimore, and also as part ofthe United States Coast Guard Reserve.They wear the insignia ofboth of these organizations, and are paid at the rate of $33 per week.Corporals.There are 8 corporals, 2 of whom work on each,shift, 1as a yard corporal and the other as a gate corporal.The gate corporalhas a squad of 4 guards and is stationed at 1 of the 2 gates in the yardto check on all who enter or leave.' The other gate is watched by aguard.The yard corporal has a squad of about 16 guards, who aree SeeMatter of Armour d Company,40 N. L. R. B. 1333; IowaElectric Light and PowerCompany,46N. L R B., No. 32.0SeeMatter of Cramp 'Shipbuilding Company,46 N. L.It.B '1186, and cases citedtherein.10 Cf.Matter of Maryland Drydock Company,49 N. L.It.B. 733; SeeMatter ofBethlehem Steel Company,Shipbuilding Divistion(EastBostonYards),50 N. L. It. B.,No, 33, R-5338. i370DECISIONS OF NATIONAL, LABOR, RELATIONS BOARDThe yard corporal inspects theposts; seeing that the guards are on duty and also observing conditionsiri- the yard generally. , Corporals receive $36.50 a week.Sergeants;There is one sergeant on each shift who is charged withthe responsibility of relaying the daily assignments made by thelieutenant.men to see that they are performing their duty properly.Sergeantsare occasionally asked to make recommendations concerning the em-ployees under'them.They likewise substitute for the lieutenant, whois in, charge of the entire shift, during the latter's absence.Sergeantsreceive $40°a week.Ship guards.Ship guards are guards who do their patrol workaboard ships in the yard.Their duties and functions are the sameas those of the guards ; however, they receive $32 a week.'Temporary supervisors of ship guards.Occasionally a group ofguards will be assigned to a ship, with one of their number designatedas temporary supervisor by the captain of the protection force.Assoon as the repair job is completed, the temporary supervisor revertsto his former status as a guard.These temporary assignments are'relatively infrequent and ate not necessarily always received by thesame" individuals.While acting on such an assignment the tem-porary supervisor receives a bonus of 9 cents an hour.In accordance with our policy established in cases involving plant-protection units we find that sergeants are supervisory employees, andas such we shall exclude them from the appropriate unit ",We find that all guards, corporals, ship guards, and temporary'supervisors of ship guards, but excluding sergeants, lieutenants, senior"lieutenant; and captain, of the Company constitute a unit appropriate,for the purposes of collective bargaining, within the meaning ofSection 9 (b) of the Act.We shall direct that the question concerning representation whichhas arisen be resolved .by an election by secret ballot among- the plant--protection employees in the appropriate unit, who were employedduring the pay-roll period immediately preceding the date of theDirection of Elections herein, subject to the limitations and additionsset forth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in ' the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National Labor11 SeeMatterb f Cramp -Shipbuilding Company,supra; Matter of The Maryland DrydooloCompany, supra.U THE MARYLAND DRYDOCK COMPANY371Relations Board Rules and Regulations-Series 2, as amended, it isherebyDmEcTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with The MarylandDrydock Company, Baltimore, Maryland, separate elections by secretballot shall be, conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Fifth Region, acting-in this matter as agent for the National Labor Relations Board, andsubject , to Article III, Section 10, of said Rules-and Regulations,among the following employees of the Company who were employedduring the pay-roll period immediately preceding the date of thisDirection of Elections, including employees who did not work duringsuch pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding any employees who have since quit or been discharged forcause:(1)All employees in each of the categories of departmental time-keepers, departmental clerks, storeroom window keepers, storeroomoffice clerks, drydock operators and their assistants, but excludingsupervisory employees, to determine whether or not they desire to berepresented by' Local No. 31 of the Industrial Union of Marine andShipbuildingWorkers of America, affiliated with the Congress ofIndustrial Organizations, for the purposes of collective bargaining;(2)All employees in the unit found appropriate in Section IV,2, above, to determine whether or not they desire to be represented byLocal No. 31 of, the Industrial Union of Marine and ShipbuildingWorkers of America, affiliated with the, Congress of Industrial Organ-izations,for the purposes of collective bargaining.1